Citation Nr: 1759086	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-32 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A notice of disagreement was received in September 2011, a statement of the case was issued in October 2013, and a substantive appeal was received in October 2013.

In August 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claims of entitlement to service connection for bilateral hearing loss and tinnitus were originally denied in a July 2003 rating decision; this decision was not appealed and is final.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the July 2003 rating decision relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  The claim of entitlement to service connection for a left knee disability was originally denied in a May 2004 rating decision; the Veteran initiated but did not perfect an appeal on this issue, and it is final.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the May 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been added to the record since the July 2003 rating decision; thus, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has been added to the record since the May 2004 rating decision; thus, the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

A.  Bilateral Hearing Loss and Tinnitus

The issues of entitlement to service connection for bilateral hearing loss and tinnitus were originally denied in a July 2003 rating decision because the Veteran's entrance and separation examinations were normal, the Veteran did not remember having had tinnitus in service, and the etiology opinion of record weighed against finding a nexus between the Veteran's bilateral hearing loss and tinnitus and service.  The Veteran did not initiate an appeal of these denials, and they became final.

Since the July 2003 rating decision, the Veteran has submitted an article entitled "Adding insult to injury: cochlear nerve degeneration after 'temporary' noise-induced hearing loss" by S. Kujawa, M.D., and M. C. Liberman (2009).  The abstract of this article notes that:

Postexposure recovery of threshold sensitivity has been assumed to indicate reversal of damage to delicate mechano-sensory and neural structures of the inner ear and no persistent or delayed consequences for auditory function.  Here, we show, using cochlear functional assays and confocal imaging of the inner ear in mouse, that acoustic overexposures causing moderate, but completely reversible, threshold elevation leave cochlear sensory cells intact, but cause acute loss of afferent nerve terminals and delayed degeneration of the cochlear nerve....  This primary neurodegeneration should add to difficulties hearing in noisy environments, and could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly associated with inner ear damage.

This article is new in that it was not of record at the time of the prior rating decision.  It is material in that it presents evidence that supports the concept of delayed-onset hearing loss and tinnitus.  Therefore, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

B.  Left Knee Disability

The claim of entitlement to service connection for a left knee disability was originally denied in a May 2004 rating decision.  This denial was based, in pertinent part, on the absence of a current diagnosis.  The Veteran initiated an appeal of this denial, but he did not perfect an appeal following the issuance of a statement of the case in May 2004.  Therefore, the decision became final and new and material evidence is required to reopen it.

The Board finds that new and material evidence has been submitted in the form of a May 2011 VA examination report that diagnoses moderate to severe degenerative arthritis centered predominately in the lateral compartment in the left knee with bilateral small joint effusions.  This examination report was not of record at the time of the prior decision, and it contains a current diagnosis.  Therefore, the claim of entitlement to service connection for a left knee disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; to this extent, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; to this extent, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to this extent, the claim is granted.


REMAND

The Board finds a remand of these claims is necessary in order to complete additional development.

A.  Bilateral Hearing Loss and Tinnitus

The VA examination reports of record (dated in June 2003 and January 2011) do not address the in-service upward shift in hearing thresholds in the Veteran's left and right ears.

The Board notes that VA's guidance has recently changed with respect to the reporting of hearing thresholds.  Historically, it was assumed that, on November 1, 1967, Service Departments changed from using American Standards Association (ASA) standards, to using International Standards Organization - American National Standards Institute (ISO-ANSI) standards when providing audiograms.  Recent guidance, however, states that, for Service Department audiograms that were conducted between January 1, 1967, and December 31, 1970, VA is to consider the data under both ASA and ISO-ANSI standards and apply the standard that is most favorable to the Veteran.  For service audiological evaluations conducted after December 31, 1970, VA protocol is to presume the ISO-ANSI standard was used.

In order to convert examinations that are recorded in ASA standards to ISO-ANSI standards, the following numbers are added to the ASA standard data:




HERTZ



500
1000
2000
3000
4000

15
10
10
10
5

The service treatment records reflect the following audiometric findings:

June 1969 Pre-Induction Examination Report




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
X
5 (10)
LEFT
10 (25)
0 (10)
10 (20)
X
10 (15)

April 1971 Separation Examination Report




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
20
LEFT
20
15
15
X
20

After performing such conversions, the following threshold shifts would be apparent between pre-induction and separation in the Veteran's case:



Change in Hearing Thresholds from Pre-Induction (ASA Standard) to Separation




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
X
15
LEFT
10
15
5
X
10

Change in Hearing Thresholds from Pre-Induction (ISO-ANSI Standard) to Separation




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
X
10
LEFT
-5
5
-5
X
5

Even though the January 2011 VA examiner noted that the Veteran's hearing thresholds were within normal limits on entrance and separation, the examiner did not address the upward shift in hearing thresholds that occurred during service.  On remand, the Board requires the AOJ to schedule the Veteran for an examination in order to obtain an opinion that addresses this in-service upward shift.  In formulating this opinion, the examiner should also discuss the significance of the article entitled "Adding insult to injury: cochlear nerve degeneration after 'temporary' noise-induced hearing loss" by S. Kujawa, M.D., and M. C. Liberman (2009).  The examiner should also obtain a post-service occupational history from the Veteran and should discuss the September 1995 baseline hearing test with the State of Minnesota reflecting that he had moderate to severe high frequency hearing loss.

B.  Left Knee Disability

The Veteran contends that his left knee disability was aggravated by the pounding that his knee underwent while in service.  He described his duties working on an armored personnel carrier and the wear and tear his knee suffered while performing these duties.  (See August 2017 Board Hearing Transcript.)

The Veteran's June 1969 pre-induction examination report reflects that his left knee was clinically abnormal, although it was stable and had full range of motion.  Because the Veteran's left knee was found to be abnormal, however, he can only potentially be service-connected on the basis of aggravation.  

Service treatment records reflect that the Veteran's left knee was evaluated in October 1969.  It was noted that he was 2 years post left lateral meniscectomy and had complaints of intermittent buckling and stiffness.  X-rays were negative.  On physical examination, his knee was stable with full range of motion.  There was no effusion and McMurray was negative.  There was no atrophy.  He was diagnosed with status post left lateral meniscectomy and was prescribed physical therapy for quad strengthening exercises.  A physical therapy appointment from that same day noted active range of motion of 0 to 115 degrees.  (For reference, normal range of motion is considered to be 0 degrees to 140 degrees.)  There was a notation of " ISO Pre: 18#."  It was noted that he had a slight limp to the involved side.

The record contains a May 2011 VA examination report and opinion noting that the Veteran's current severe osteoarthritis of the left knee was not caused by or a result of, or was not permanently aggravated by, military activities.  Rather, the examiner attributed the Veteran's current severe osteoarthritis of the left knee to a pre-service injury participating in gymnastics.  The rationale was that the Veteran's progression of arthritis is directly related to his pre-service injury pattern and surgical removal of his lateral meniscus.  He demonstrated severe lateral compartment osteoarthritis as a result of his lateral meniscectomy and preservice injury patterns.  This opinion was based on current orthopedic literature of expected injury and injury progression.  

The Board finds that a new examination and opinion are necessary, as the current opinion notes that the Veteran's service treatment records do not document another injury pattern to the knee.  The Board notes, however, that the Veteran did seek treatment for left knee complaints in October 1969 and that he was prescribed physical therapy.  Therefore a remand is necessary in order to obtain a new examination and new etiology opinion.  

Finally, at his Board hearing, the Veteran reported that he "went on Social Security at age 60 for my knees."  This would have occurred in approximately 2010.  On remand, the AOJ should obtain the Veteran's records from the Social Security Administration (SSA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.

2.  Schedule the Veteran for an appropriate VA examination in regard to the bilateral hearing loss and tinnitus claims.  The examiner should review the Veteran's claims file and the Remand and this fact should be noted in the accompanying medical report.

The examiner must diagnose any current bilateral hearing loss and tinnitus and opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disabilities are related to his in-service military noise exposure.  

In providing the opinion, the examiner is asked to do the following:  

(1) Please discuss the upward shift in hearing thresholds in service between the pre-induction examination (utilizing the ASA standard and ISO-ANSI standard) and separation examination in regard to whether such shift likely represents the onset of the Veteran's current hearing loss.  The examiner is advised that because the 1969 pre-induction examination falls within a certain time frame, VA is required to consider the data under both ASA and ISO-ANSI standards and apply the standard that is most favorable to the Veteran. 

(2)  Please discuss the September 1995 baseline hearing test with the State of Minnesota reflecting that the Veteran had moderate to severe high frequency hearing loss.

(3) Please address whether delayed onset hearing loss or tinnitus may be associated with the Veteran's in-service noise exposure.  The examiner should expressly discuss the article entitled "Adding insult to injury: cochlear nerve degeneration after 'temporary' noise-induced hearing loss" by S. Kujawa, M.D., and M. C. Liberman (2009) that was submitted by the Veteran.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Schedule the Veteran for an appropriate VA examination in regard to the left knee disability claim.  The examiner should review the Veteran's claims file and this fact should be noted in the accompanying medical report.

Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing left knee disability underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service?  IF YES, is the increase in severity of the pre-existing left knee disability clearly and unmistakably due to the natural progress of the disorder?  In so opining, the examiner must consider the Veteran's treatment for left knee complaints in October 1969 and that he was prescribed physical therapy, and consider the Veteran's reports of physical exertion during his service as described at his Board hearing.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  After the development requested above has been completed, again review the record and readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


